Citation Nr: 0336317	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  95-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
disabilities.  

2.  Entitlement to an increased evaluation for residuals of a 
penetrating shell fragment wound of the neck, left lateral 
aspect and supra clavicular area, with foreign body retention 
in Muscle Group XXII and degenerative changes, currently 
assigned a 20 percent evaluation.  

3.  Entitlement to increased evaluations for scars of the 
left posterior arm and the left supraclavicular area as 
residuals of shrapnel wound, each scar currently assigned a 
10 percent evaluation.  

4.  Entitlement to an increased evaluation for residuals of a 
penetrating shell fragment wound of the left occipital scalp 
with foreign body retention, currently assigned a 10 percent 
evaluation.  

5.  Entitlement to an increased evaluation for residuals of a 
penetrating shrapnel wound of the left flank and iliac crest 
with foreign body retention, currently assigned a 10 percent 
evaluation.  

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left anterior chest wall with 
foreign body retention, Muscle Group XXI, currently assigned 
a 10 percent evaluation.  

7.  Entitlement to an increased evaluation for residuals of a 
penetrating shrapnel wound of the left lower extremity with 
foreign body retention in the knee and leg, currently 
assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1951 to March 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  The appellant disagreed and 
this appeal ensued.  The RO amended its determinations by an 
April 2003 rating decision.  Thus, the issues for appellate 
review are as stated on the title page of this document.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003);Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also VAOPGCPREC 7-2003.  
VA regulations promulgated to implement the VCAA provide for 
the retroactive effect of the regulations.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Under this authority, VA must provide the claimant and the 
claimant's representative, if any, notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (appellant must be 
specifically notified of evidence needed to establish the 
benefit sought and advised of his and VA's responsibilities 
as to obtaining that evidence).  VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Although the VCAA implementing regulations were provided to 
the appellant in the April 2003 supplemental statement of the 
case, it is unclear at present whether a plain recitation of 
the regulatory language in that document complies with the 
notice requirement.  The Board does not have authority to 
cure a VCAA notice deficiency.  Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV).  Moreover, the RO has not complied with the 
notice requirements of the VCAA as interpreted by the U.S. 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record does not 
contain any notification to the appellant of the evidence 
needed to establish the benefits sought or of his and VA's 
responsibilities in obtaining that evidence.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in DAV (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day  period provided in § 3.159(b)(1) to respond 
to a notice under the VCAA is misleading and detrimental to 
claimants whose claims are denied prior to the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The case is REMANDED for the following development:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  After any further assistance or 
notification has been provided, review 
the record and readjudicate the claim in 
light of the old version of the 
applicable criteria, see 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5304, 
5311, 5319, 5321, 5322, 5323 (1994 to 
1996); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1994 to 2002), and the new version 
of the applicable criteria.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 
5304, 5311, 5319, 5321, 5322, 5323 (1997 
to 2003); 67 Fed. Reg. 49,590 (Jul. 31, 
2002) (to be codified as amended at 
38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003)).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



